
	

114 HR 3875 : Department of Homeland Security CBRNE Defense Act of 2015
U.S. House of Representatives
2015-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 3875
		IN THE SENATE OF THE UNITED STATES
		December 14, 2015Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to establish within the Department of Homeland Security
			 a Chemical, Biological, Radiological, Nuclear, and Explosives Office, and
			 for other purposes.
	
	
		1.Short title; Table of contents
 (a)Short titleThis Act may be cited as the Department of Homeland Security CBRNE Defense Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; Table of contents.
					Sec. 2. CBRNE Office.
					Sec. 3. Chemical Division.
					Sec. 4. Biological Division.
					Sec. 5. Nuclear Division.
					Sec. 6. Explosives Division.
					Sec. 7. Savings provisions.
					Sec. 8. Clerical amendments.
				
			2.CBRNE Office
 (a)In generalThe Homeland Security Act of 2002 is amended by adding at the end the following new title:  XXIICBRNE Office AChemical, Biological, Radiological, Nuclear, and Explosives Office 2201.Chemical, Biological, Radiological, Nuclear, and Explosives Office (a)EstablishmentThere is established in the Department a Chemical, Biological, Radiological, Nuclear, and Explosives Office (referred to in this title as the CBRNE Office). The CBRNE Office shall be comprised of the Chemical Division, the Biological Division, the Nuclear Division, and the Explosives Division. The CBRNE Office may include a Health Division.
 (b)Mission of OfficeThe mission of the CBRNE Office is to coordinate, strengthen, and provide chemical, biological, radiological, nuclear, and explosives (CBRNE) capabilities in support of homeland security.
 (c)Assistant SecretaryThe Office shall be headed by an Assistant Secretary for the Chemical, Biological, Radiological, Nuclear, and Explosives Office (referred to in this title as the Assistant Secretary), who shall be appointed by the President by and with the advice and consent of the Senate.
 (d)ResponsibilitiesThe Assistant Secretary shall— (1)develop, coordinate, and maintain overall CBRNE strategy and policy for the Department;
 (2)develop, coordinate, and maintain for the Department periodic CBRNE risk assessments; (3)serve as the primary Department representative for coordinating CBRNE activities with other Federal departments and agencies;
 (4)provide oversight for the Department’s preparedness for CBRNE threats; (5)provide support for operations during CBRNE threats or incidents; and
 (6)carry out such other responsibilities as the Secretary determines appropriate, consistent with this title.
 (e)Other officersThe Director of the Chemical Division, the Director of the Biological Division, the Director of the Nuclear Division, and the Director of the Explosives Division shall report directly to the Assistant Secretary.
 2202.Composition of the CBRNE OfficeThe Secretary shall transfer to the CBRNE Office, the functions, personnel, budget authority, and assets of the following:
 (1)The Office of Health Affairs as in existence on the day before the date of the enactment of this title, including the Chief Medical Officer authorized under section 516, and the National Biosurveillance Integration Center authorized under section 316.
 (2)The Domestic Nuclear Detection Office authorized under title XIX, as in existence on the date before the date of the enactment of this title (and redesignated as the Nuclear Division).
 (3)CBRNE threat awareness and risk assessment activities of the Science and Technology Directorate. (4)The CBRNE functions of the Office of Policy and the Office of Operations Coordination.
 (5)The Office for Bombing Prevention of the National Protection and Programs Directorate, as in existence on the day before the date of the enactment of this title.
 2203.Hiring authorityIn hiring personnel for the CBRNE Office, the Secretary shall have the hiring and management authorities provided in section 1101 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (5 U.S.C. 3104 note; Public Law 105–261), except that the term of appointments for employees under subsection (c)(1) of such section may not exceed 5 years before granting any extension under subsection (c)(2) of such section.
 2204.Grants, cooperative agreements, and other transactions and contractsThe Assistant Secretary, in carrying out the responsibilities under this title, may distribute funds through grants, cooperative agreements, and other transactions and contracts.
							2205.Terrorism risk assessments
								(a)Terrorism risk assessments
 (1)In generalThe Assistant Secretary shall, in coordination with relevant Department components and other appropriate Federal departments and agencies, develop, coordinate, and update periodically terrorism risk assessments of chemical, biological, radiological, and nuclear threats.
 (2)ComparisonThe Assistant Secretary shall develop, coordinate, and update periodically an integrated terrorism risk assessment that assesses all of the threats referred to in paragraph (1) and, as appropriate, explosives threats, and compares each such threat against one another according to their relative risk.
 (3)Inclusion in assessmentEach terrorism risk assessment under this subsection shall include a description of the methodology used for each such assessment.
 (4)UpdatesEach terrorism risk assessment under this subsection shall be updated not less often than once every 2 years.
 (5)Provision to CongressThe Assistant Secretary shall provide a copy of each risk assessment under this subsection to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate not later than 30 days after completion of each such assessment.
 (b)MethodologyIn developing the terrorism risk assessments under subsection (a), the Assistant Secretary, in consultation with appropriate Federal departments and agencies, shall—
 (1)assess the proposed methodology to be used for such assessments; and (2)consider the evolving threat to the United States as indicated by the intelligence community (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))).
 (c)UsageThe terrorism risk assessments required under subsection (a) shall be used to inform and guide allocation of resources for chemical, biological, radiological, and nuclear threat activities of the Department.
 (d)Input and sharingThe Assistant Secretary shall, for each terrorism risk assessment under subsection (a)— (1)seek input from national stakeholders and other Federal, State, local, tribal, and territorial officials involved in efforts to counter chemical, biological, radiological, and nuclear threats;
 (2)ensure that written procedures are in place to guide the development of such assessments, including for input, review, and implementation purposes, among relevant Federal partners;
 (3)share such assessments with Federal, State, local, tribal, and territorial officials with appropriate security clearances and a need for the information in the classified versions of such assessments; and
 (4)to the maximum extent practicable, make available an unclassified version of such assessments for Federal, State, local, tribal, and territorial officials involved in prevention and preparedness for chemical, biological, radiological, and nuclear events.
									2206.CBRNE communications and public messaging
 (a)In generalThe Secretary, in coordination with the Assistant Secretary, shall develop an overarching risk communication strategy for terrorist attacks and other high consequence events utilizing chemical, biological, radiological, or nuclear agents or explosives that pose a high risk to homeland security, and shall—
 (1)develop threat-specific risk communication plans, in coordination with appropriate Federal departments and agencies;
 (2)develop risk communication messages, including pre-scripted messaging to the extent practicable; (3)develop clearly defined interagency processes and protocols to assure coordinated risk and incident communications and information sharing during incident response;
 (4)engage private and nongovernmental entities in communications planning, as appropriate; (5)identify ways to educate and engage the public about CBRNE threats and consequences;
 (6)develop strategies for communicating using social and new media; and (7)provide guidance on risk and incident communications for CBRNE events to State, local, tribal, and territorial governments, and other stakeholders, as appropriate.
 (b)Communication during responseThe Secretary shall provide appropriate timely, accurate information to the public, governmental partners, the private sector, and other appropriate stakeholders in the event of a suspected or confirmed terrorist attack or other high consequence event utilizing chemical, biological, radiological, or nuclear agents or explosives that pose a high risk to homeland security.
								(c)Reports
 (1)Development effortsNot later than 120 days after the date of the enactment of this title, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on current and future efforts of the Department to develop the communication strategy required under subsection (a).
 (2)FinalizationNot later than 2 years after the date the report required under paragraph (1) is submitted, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate the communication strategy required under subsection (a).
									2207. Chemical, biological, radiological, nuclear, and explosives intelligence and information sharing
 (a)In generalThe Under Secretary of Intelligence and Analysis of the Department shall— (1)support homeland security-focused intelligence analysis of terrorist actors, their claims, and their plans to conduct attacks involving chemical, biological, radiological, or nuclear materials or explosives against the United States;
 (2)support homeland security-focused intelligence analysis of global infectious diseases, public health, food, agricultural, and veterinary issues;
 (3)support homeland security-focused risk analysis and risk assessments of the homeland security hazards described in paragraphs (1) and (2) by providing relevant quantitative and nonquantitative threat information;
 (4)leverage existing and emerging homeland security intelligence capabilities and structures to enhance prevention, protection, response, and recovery efforts with respect to a chemical, biological, radiological, nuclear, or explosives attack;
 (5)share appropriate information regarding such threats to appropriate State, local, tribal, and territorial authorities, as well as other national biosecurity and biodefense stakeholders; and
 (6)perform other responsibilities, as assigned by the Secretary. (b)CoordinationWhere appropriate, the Under Secretary of Intelligence and Analysis shall coordinate with the heads of other relevant Department components, including the Assistant Secretary, members of the intelligence community, including the National Counter Proliferation Center and the National Counterterrorism Center, and other Federal, State, local, tribal, and territorial authorities, including officials from high-threat areas, to enable such entities to provide recommendations on optimal information sharing mechanisms, including expeditious sharing of classified information, and on how such entities can provide information to the Department.
								(c)Report
 (1)In generalNot later than 1 year after the date of the enactment of this section and annually thereafter for 5 years, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on—
 (A)the intelligence and information sharing activities under subsections (a) and (b) and of all relevant entities within the Department to prevent, protect against, prepare for, respond to, mitigate, and recover from terrorist attacks and other high consequence events utilizing chemical, biological, radiological, or nuclear agents or explosives that pose a high risk to homeland security; and
 (B)the Department’s activities in accordance with relevant intelligence strategies. (2)Assessment of implementationEach report required under paragraph (1) shall also include—
 (A)a description of methods established to assess progress of the Office of Intelligence and Analysis in implementing this section; and
 (B)such assessment of such progress. (d)DefinitionsIn this section:
 (1)Intelligence communityThe term intelligence community has the meaning given such term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
 (2)National biosecurity and biodefense stakeholdersThe term national biosecurity and biodefense stakeholders means officials from Federal, State, local, tribal, and territorial authorities and individuals from the private sector who are involved in efforts to prevent, protect against, prepare for, respond to, mitigate, and recover from a biological attack or other phenomena that may have serious health consequences for the United States, including infectious disease outbreaks..
 (b)After action and efficiencies reviewNot later than 1 year after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Assistant Secretary for the Chemical, Biological, Radiological, Nuclear, and Explosives Office of the Department of Homeland Security (established pursuant to section 2201 of the Homeland Security Act of 2002, as added by subsection (a) of this section), shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that—
 (1)reviews the functions and responsibilities of the Chemical, Biological, Radiological, Nuclear, and Explosives Office of the Department (established pursuant to section 2201 of the Homeland Security Act of 2002, as added by subsection (a) of this section) to identify and eliminate areas of unnecessary duplication;
 (2)provides a detailed accounting of the management and administrative expenditures and activities of the Office, including expenditures related to the establishment of the CBRNE Office, such as expenditures associated with the utilization of the Secretary’s authority to award retention bonuses pursuant to Federal law;
 (3)identifies any potential cost savings and efficiencies within the CBRNE Office or its divisions; and
 (4)identifies opportunities to enhance the effectiveness of the management and administration of the CBRNE Office to improve operational impact and enhance efficiencies.
				(c)Chemical, biological, radiological, nuclear, and explosives research and development
 (1)In generalThe Secretary of Homeland Security shall assess the organizational structure of the management and execution of the Department of Homeland Security’s chemical, biological, radiological, nuclear, and explosives research and development activities, and shall develop and submit to the Committee on Homeland Security, the Committee on Science, Space, and Technology, and the Committee on Appropriations of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate at the time the President submits the budget under section 1105 of title 31, United States Code, for the fiscal year that follows the issuance of the Comptroller General review required pursuant to subsection (d) a proposed organizational structure for the management and execution of such chemical, biological, radiological, nuclear, and explosives research and development activities.
 (2)Organizational justificationThe Secretary of Homeland Security shall include in the assessment required under paragraph (1) a thorough justification and rationalization for the proposed organizational structure for management and execution of chemical, biological, radiological, nuclear, and explosives research and development activities, including the following:
 (A)A discussion of the methodology for determining such proposed organizational structure. (B)A comprehensive inventory of chemical, biological, radiological, nuclear, and explosives research and development activities of the Department of Homeland Security and where each such activity will be located within or outside such proposed organizational structure.
 (C)Information relating to how such proposed organizational structure will facilitate and promote coordination and requirements generation with customers.
 (D)Information relating to how such proposed organizational structure will support the development of chemical, biological, radiological, nuclear, and explosives research and development priorities across the Department.
 (E)If the chemical, biological, radiological, nuclear, and explosives research and development activities of the Department are not co-located in such proposed organizational structure, a justification for such separation.
 (F)The strategy for coordination between the Under Secretary for Science and Technology and the Assistant Secretary for the Chemical, Biological, Radiological, Nuclear, and Explosives Office on chemical, biological, radiological, nuclear, and explosives research and development activities.
 (G)Recommendations for necessary statutory changes. (3)Limitation on actionThe Secretary of Homeland Security may not take any action to reorganize the structure referred to in paragraph (1) unless the Secretary receives prior authorization from the Committee on Homeland Security and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate permitting any such action.
				(d)Government Accountability Office review of chemical, biological, radiological, nuclear, and
			 explosives research and development activities
 (1)In generalThe Comptroller General of the United States shall conduct a review of the organizational structure of the Department of Homeland Security’s management and execution of chemical, biological, radiological, nuclear, and explosives research and development activities.
 (2)ScopeThe review required under paragraph (1) shall include the following: (A)An assessment of the organizational structure for the management and execution of chemical, biological, radiological, nuclear, and explosives research and development activities of the Department of Homeland Security, including identification of any overlap or duplication of effort.
 (B)Recommendations to streamline and improve the organizational structure of the Department’s management and execution of chemical, biological, radiological, nuclear, and explosives research and development activities.
 (3)ReportNot later than 2 years after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Homeland Security and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the review required under this subsection.
				(e)Dissemination of information analyzed by the Department of Homeland Security to State, local,
			 tribal, and private entities with responsibilities relating to homeland
 securityParagraph (8) of section 201(d) of the Homeland Security Act of 2002 (6 U.S.C. 121(d)) is amended by striking and to agencies of State and all that follows through the period at the end and inserting to State, local, tribal, territorial, and appropriate private entities with such responsibilities, and, as appropriate, to the public, in order to assist in preventing, protecting against, preparing for, responding to, mitigating, and recovering from terrorist attacks against the United States..
 (f)Technical and conforming amendmentsThe Homeland Security Act of 2002 is amended— (1)in paragraph (2) of section 103(a) (6 U.S.C. 113(a)), by striking Assistant Secretary for Health Affairs, the Assistant Secretary for Legislative Affairs, or the Assistant Secretary for Public Affairs, and inserting Assistant Secretary for Legislative Affairs or the Assistant Secretary for Public Affairs,;
 (2)in section 302 (6 U.S.C. 182)— (A)by redesignating paragraphs (13) and (14) as paragraphs (14) and (15), respectively; and
 (B)by inserting after paragraph (12) the following new paragraph:  (13)collaborating with the Assistant Secretary for the Chemical, Biological, Radiological, Nuclear, and Explosives Office on all chemical, biological, and explosives research and development activities;;
 (3)in subsection (b) of section 307 (6 U.S.C. 187), by adding at the end the following new paragraph:  (8)CBRNE defenseThe Director shall coordinate with the Assistant Secretary for the Chemical, Biological, Radiological, Nuclear, and Explosives Office on all chemical, biological, and explosives research and development activities.; and
 (4)in subsection (c) of section 516 (6 U.S.C. 321e)— (A)in the matter preceding paragraph (1), by inserting , including the health impacts of chemical, biological, radiological, and nuclear agents and explosives after natural disasters;
 (B)by amending paragraph (2) to read as follows:  (2)coordinating the Department’s policy, strategy, and preparedness for pandemics and emerging infectious diseases;; and
 (C)in paragraph (6), by striking Under Secretary for Science and Technology and inserting Assistant Secretary for the Chemical, Biological, Radiological, Nuclear, and Explosives Office. 3.Chemical Division (a)In generalTitle XXII of the Homeland Security Act of 2002, as added by section 2 of this Act, is amended by adding at the end the following new subtitle:
				
					BChemical Division
						2211.Chemical Division
 (a)EstablishmentThere is established in the CBRNE Office a Chemical Division, headed by a Director of the Chemical Division (in this subtitle referred to as the Director).
 (b)Mission and responsibilitiesThe Director shall be responsible for coordinating departmental strategy and policy relating to terrorist attacks and other high-consequence events utilizing chemical agents that pose a high risk to homeland security, including the following:
 (1)Developing and maintaining the Department’s strategy against chemical threats. (2)Serving as the Department representative for chemical threats and related activities with other Federal departments and agencies.
 (3)Providing oversight of the Department’s preparedness, including operational requirements, for chemical threats.
 (4)Enhancing the capabilities of Federal, State, local, tribal, and territorial governments, and private entities as appropriate, against chemical threats.
 (5)Evaluating and providing guidance to Federal, State, local, tribal, and territorial governments, and private entities as appropriate, on detection and communication technology that could be effective in terrorist attacks and other high-consequence events utilizing chemical agents.
 (6)Supporting and enhancing the effective sharing and use of appropriate information generated by the intelligence community (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))), law enforcement agencies, other Federal, State, local tribal, and territorial governments, and foreign governments, on chemical threats.
								2212.Demonstration projects
 (a)In generalThe Director may, subject to the availability of appropriations for such purpose, partner with high-risk urban areas or facilities to conduct demonstration projects to enhance, through Federal, State, local, tribal, and territorial governments, and private entities, capabilities of the United States to counter terrorist attacks and other high-consequence events utilizing chemical agents that pose a high risk to homeland security.
 (b)GoalsThe Director may provide guidance and evaluations for all situations and venues at risk of terrorist attacks and other high-consequence events utilizing chemical agents, such as at ports, areas of mass gathering, and transit facilities, and may—
 (1)ensure all high-risk situations and venues are studied; and (2)ensure key findings and best practices are made available to State, local, tribal, and territorial governments and the private sector.
 (c)Congressional notificationThe Director shall notify the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate not later than 30 days before initiating a new demonstration project..
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an assessment of the Department of Homeland Security’s programs and activities related to terrorist attacks and other high-consequence events utilizing chemical agents that pose a high risk to homeland security.
 4.Biological DivisionTitle XXII of the Homeland Security Act of 2002, as added by section 2 of this Act and as amended by section 3 of this Act, is further amended by adding at the end the following new subtitle:
			
				CBiological Division
					2221.Biological Division
 (a)EstablishmentThere is established in the CBRNE Office a Biological Division, headed by a Director of the Biological Division (in this subtitle referred to as the Director).
 (b)Mission and responsibilitiesThe Office shall be responsible for coordinating departmental strategy and policy relating to terrorist attacks and other high-consequence events utilizing biological agents that pose a high risk to homeland security, including the following:
 (1)Developing and maintaining the Department’s strategy against biological threats. (2)Serving as the Department representative for biological threats and related activities with other Federal departments and agencies.
 (3)Providing oversight for the Department’s preparedness, including operational requirements, for biological threats.
 (4)Enhancing the capabilities of Federal, State, local, tribal, and territorial governments, and private entities as appropriate, against biological threats.
 (5)Supporting and enhancing the effective sharing and use of appropriate information generated by the intelligence community (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))), law enforcement agencies, other Federal, State, local, tribal, and territorial governments, and foreign governments, on biological threats.
 (6)Achieving a biological detection program. (7)Maintaining the National Biosurveillance Integration Center, authorized under section 316..
		5.Nuclear Division
 (a)In generalTitle XXII of the Homeland Security Act of 2002, as added by section 2 of this Act and as amended by sections 3 and 4 of this Act, is further amended by adding at the end the following new subtitle:
				
					DNuclear Division
						2231.Nuclear Division
 (a)EstablishmentThe Secretary shall include within the CBRNE Office the Nuclear Division under title XIX, headed by the Director of the Nuclear Division (in this subtitle referred to as the Director) pursuant to section 1901.
 (b)Mission and responsibilitiesIn addition to the responsibilities specified in title XIX, the Director shall also be responsible for coordinating departmental strategy and policy relating to terrorist attacks and other high-consequence events utilizing nuclear or other radiological materials, and for coordinating Federal efforts to detect and protect against the unauthorized importation, possession, storage, transportation, development, or use of a nuclear explosive device, fissile material, or radiological material in the United States, and to protect against an attack using such devices or materials against the people, territory, or interests of the United States, in accordance with title XIX..
 (b)Technical and conforming amendmentsTitle XIX of the Homeland Security Act of 2002 is amended— (1)in the title heading, by striking Domestic Nuclear Detection Office and inserting Nuclear Division;
 (2)in section 1901 (6 U.S.C. 591)— (A)in the heading, by striking Domestic Nuclear Detection Office and inserting Nuclear Division;
 (B)in subsection (a), by striking There shall be established in the Department a Domestic Nuclear Detection Office and inserting There is in the Department a Nuclear Division, located in the CBRNE Office; and (C)in subsection (b), by striking Director for Domestic Nuclear Detection, who shall be appointed by the President and inserting Director of the Nuclear Division;
 (3)in subsection (a) of section 1902 (6 U.S.C. 592)— (A)in the matter preceding paragraph (1)—
 (i)by inserting after responsible for the following: coordinating departmental strategy and policy relating to terrorist attacks and other high-consequence events utilizing nuclear or other radiological materials, and for; and
 (ii)by striking to protect and inserting protecting; and (B)in paragraph (11), in the matter preceding subparagraph (A), by striking Domestic Nuclear Detection Office and inserting Nuclear Division;
 (4)by repealing section 1903 (6 U.S.C. 593); (5)in section 1906 (6 U.S.C. 596)—
 (A)in the matter preceding paragraph (1)— (i)by striking Domestic Nuclear Detection and inserting the Nuclear Division; and
 (ii)by striking paragraphs (6) and (7) of; and (B)in paragraph (2), by striking paragraphs (6) and (7) of;
 (6)in section 1907 (6 U.S.C. 596a)— (A)by striking Annual each place it appears and inserting Biennial;
 (B)by striking each year each place it appears and inserting every 2 years; (C)by striking previous year each place it appears and inserting previous 2 years;
 (D)in the heading of subsection (a), by striking Annual and inserting Biennial; and (E)subsection (b)—
 (i)in the heading, by striking Annual and inserting Biennial; (ii)in paragraph (1), by inserting odd-numbered after each; and
 (iii)in paragraph (2), by striking annual and inserting biennial; and (7)by adding at the end the following new section:
					
 1908.Domestic implementation of the global nuclear detection architectureIn carrying out the mission of the Office under subparagraph (A) of section 1902(a)(4), the Director of the Nuclear Division shall provide support for planning, organization, equipment, training, exercises, and operational assessments to Federal, State, local, tribal, and territorial governments to assist such governments in implementing radiological and nuclear detection capabilities in the event of terrorist attacks or other high-consequence events utilizing nuclear or other radiological materials that pose a high risk to homeland security. Such capabilities shall be integrated into the enhanced global nuclear detection architecture referred to in such section 1902(a)(4), and shall inform and be guided by architecture studies, technology needs, and research activities of the Office..
 (c)ReferenceAny reference in any law, regulation, or rule to the Domestic Nuclear Detection Office or the Director for Domestic Nuclear Detection of the Department of Homeland Security shall be deemed to be a reference to the Nuclear Division or the Director of the Nuclear Division, respectively, of the Department.
 6.Explosives DivisionTitle XXII of the Homeland Security Act of 2002, as added by section 2 of this Act and as amended by sections 3, 4, and 5 of this Act, is further amended by adding at the end the following new subtitle:
			
				EExplosives Division
					2241.Explosives Division
 (a)EstablishmentThere is established within the CBRNE Office an Explosives Division, headed by a Director of the Explosives Division (in this subtitle referred to as the Director).
 (b)Mission and responsibilitiesThe Director shall be responsible for coordinating departmental strategy and policy relating to terrorist attacks and other high-consequence events utilizing explosives that pose a high risk to homeland security, including the following:
 (1)Developing and maintaining the Department’s strategy against explosives threats. (2)Serving as the Department representative for explosives threats and related activities with other Federal departments and agencies.
 (3)Providing oversight of the Department’s preparedness, including operational requirements, for explosives threats.
 (4)Enhancing the capabilities of Federal, State, local, tribal, and territorial governments, and private entities as appropriate, to counter terrorist attacks and other high-consequence events utilizing explosives.
 (5)Evaluating and providing guidance to Federal, State, local, tribal, and territorial governments and appropriate private entities on detection and communication technology that could be effective during terrorist attacks or other high-consequence events utilizing explosives.
 (6)Supporting and enhancing the effective sharing and use of appropriate information generated by the intelligence community (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))), law enforcement agencies, other Federal, State, local, tribal, and territorial government agencies, and foreign governments, on explosives threats..
 7.Savings provisionsNothing in this Act shall change the authority of the Administrator of the Federal Emergency Management Agency to lead the emergency management system of the United States. Nothing in this Act shall alter the responsibility of the Chief Medical Officer of the Department of Homeland Security to serve as the principal advisor to the Secretary of Homeland Security and the Administrator of the Federal Emergency Management Agency on medical and public health issues pursuant to paragraph (1) of section 516(c) of the Homeland Security Act of 2002 (6 U.S.C. 321e(c)).
 8.Clerical amendmentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended— (1) by striking the item relating to title XIX and inserting the following new item:
				
					
						TITLE XIX—NUCLEAR DIVISION;
 (2)by striking the item relating to section 1901 and inserting the following new item:   Sec. 1901. Nuclear Division.; (3) by striking the item relating to section 1903;
 (4)by adding after the item relating to section 1907 the following new item:   Sec. 1908. Domestic Implementation of the global nuclear detection architecture.; and (5)by adding at the end the following:
				
					
						Title XXII—CBRNE Office
						Subtitle A—Chemical, Biological, Radiological, Nuclear, and Explosives Office
						Sec. 2201. Chemical, Biological, Radiological, Nuclear, and Explosives Office.
						Sec. 2202. Composition of the CBRNE Office.
						Sec. 2203. Hiring authority.
						Sec. 2204. Grants, cooperative agreements, and other transactions and contracts.
						Sec. 2205. Terrorism risk assessments.
						Sec. 2206. CBRNE communications and public messaging.
						Sec. 2207. Chemical, biological, radiological, nuclear, and explosives intelligence and information
			 sharing..
				
					
						Subtitle B—Chemical Division
						Sec. 2211. Chemical Division.
						Sec. 2212. Demonstration projects..
				
					
						Subtitle C—Biological Division
						Sec. 2221. Biological Division..
				
					
						Subtitle D—Nuclear Division
						Sec. 2231. Nuclear Division..
				
					
						Subtitle E—Explosives Division
						Sec. 2241. Explosives Division..
			
	Passed the House of Representatives December 10, 2015.Karen L. Haas,Clerk
